DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 8, 10, 11, 12, 13, 14, 15, 16, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ookubo et al. (JP200069428A, referred to herein as “Ookubo”) in view of Na (KR2006006832, referred to herein as “Na”).

Regarding claim 1, Ookubo discloses: A recording system (Ookubo: paragraph [0001]) comprising: 
a camera (Ookubo: paragraph [0012], disclosing a digital camera); and 
a processor (Ookubo: paragraph [0024], disclosing a microcomputer) programmed to: 
record image data received from the camera into a memory (Ookubo: paragraphs [0023] and [0024], disclosing that image data is recorded into a memory); 
in response to a first trigger signal, write... as a first file in the memory, a first portion of the image data corresponding to a length of time prior to the first trigger signal and a length of time after the first trigger signal (Ookubo: paragraphs [0043] through [0047], disclosing pressing of shutter button to change recording time and extend a recording length–e.g., a first trigger signal; paragraph [0051], disclosing that a recording time is extended by an arbitrary time after the elapse of a fixed time—e.g., that there are lengths of recording times before and after the trigger; paragraph [0048], disclosing that the moving images are recorded into memory); and 
continue to record the image data into the memory, and in response to a second trigger signal, skip over the first file to write… a second portion of the image data as a second file in the memory (Ookubo: paragraph [0048], disclosing that when the shutter is released—e.g., a second trigger signal—recording is stopped and recorded images are transferred to a recording medium; paragraphs [0020] and [0026], disclosing storage of MPEG files associated with the obtained video; paragraph [0035], disclosing storage of multiple files and checking of whether a disk has sufficient space for new files—e.g., so that stored files are not overwritten).
Ookubo does not explicitly disclose: write-protect the first file and write-protect a second file.
However, Na discloses: write-protect the first file and write-protect a second file (Na: page 2, sixth paragraph, disclosing use of unique IDs to a storage medium to manage files; page 3, second paragraph, disclosing use of the IDs to ensure that recorded information is not overwritten—e.g., that the files are write-protected).
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to use the write protection of Na in the recording system of Ookubo.
One would have been motivated to modify Ookubo in this manner in order to better prevent the loss of recorded information (Na: page 3, fourth paragraph).

	Regarding claim 2, Ookubo and Na disclose: The recording system of claim 1, wherein the processor is programmed to continuously record the image data into the memory (Ookubo: paragraph [0046], disclosing continuous recording of image data).

	Regarding claim 3, Ookubo and Na disclose: The recording system of claim 2, wherein the processor is further programmed to continuously record the image data into the memory upon powering on of the system (Ookubo: paragraph [0046], disclosing continuous recording of image data; paragraph [0030], disclosing camera operation—including recording—after the power is turned on).

	Regarding claim 5, Ookubo and Na disclose: The recording system of claim 1, wherein the first trigger signal comprises a manually-activated trigger signal (Ookubo: paragraphs [0043] and [0044], disclosing use of a manually pressed shutter button as a trigger signal).

	Regarding claim 8, Ookubo and Na disclose: The recording system of claim 1, wherein the processor is further programmed to transmit the first file to a remote memory (Ookubo: paragraph [0048], disclosing transfer of image data to a disk drive).

	Regarding claim 10, Ookubo and Na disclose: The recording system of claim 1, wherein the processor is further programmed to receive a second image data from a second camera (Na: page 3, first paragraph, disclosing use of images captured from multiple cameras).
	The motivation for combining Ookubo and Na has been discussed in connection with claim 1, above.

	Regarding claim 11, Ookubo and Na disclose: The recording system of claim 1, further comprising the memory (Ookubo: paragraph [0018], disclosing a memory).

	Regarding claim 12, Ookubo and Na disclose: The recording system of claim 11, wherein the memory comprises a memory card (Ookubo: paragraph [0002], disclosing a floppy disk and semiconductor memory).

	Regarding claim 13, Ookubo and Na disclose: The recording system of claim 1, wherein the length of time prior to the first trigger signal comprises a pre-determined length of time (Ookubo: paragraph [0049], disclosing a fixed time; paragraph [0051], disclosing that a recording time is extended by an arbitrary time after the elapse of a fixed time—e.g., that there are arbitrary lengths of recording times before and after the trigger).

	Regarding claim 14, Ookubo and Na disclose: The recording system of claim 1, wherein the processor is further programmed to compress the image data recorded into the memory (Ookubo: paragraph [0020], disclosing compression of image data for storage in the memory).

	Regarding claim 15, Ookubo and Na disclose: The recording system of claim 1, wherein the first file and second file are stored discontiguously in the memory (Na: Na: page 2, ninth paragraph, disclosing storage of various files with unique IDs for file management and write protection).
The motivation for combining Ookubo and Na has been discussed in connection with claim 1, above.

	Regarding claim 16, Ookubo and Na disclose: The recording system of claim 1, wherein the length of time after the first trigger signal comprises a predetermined length of time (Ookubo: paragraph [0051], disclosing that a recording time is extended by an arbitrary time after the elapse of a fixed time—e.g., that there are arbitrary lengths of recording times before and after the trigger).

	Regarding claim 17, Ookubo and Na disclose: The recording system of claim 1, wherein the processor is further programmed to, in response to a first stop signal after the first trigger signal, stop write-protecting of the first portion of the image data (Ookubo: paragraph [0048], disclosing a stop signal to stop recording of the image data; Na: page 3, second paragraph, disclosing use of the IDs to ensure that recorded information is not overwritten—e.g., that the files are write-protected).
	The motivation for combining Ookubo and Na has been discussed in connection with claim 1, above.

	Regarding claim 18, Ookubo and Na disclose: The recording system of claim 1, wherein the processor programmed to write-protecting the second portion of the image data further comprises write-protecting the second portion of the image data corresponding to a second length of time prior to the second trigger signal and a second length of time after the second trigger signal (Ookubo: paragraph [0049], disclosing a fixed time; paragraph [0051], disclosing that a recording time is extended by an arbitrary time after the elapse of a fixed time—e.g., that there are arbitrary lengths of recording times before and after the trigger; Na: page 2, first paragraph, disclosing multiple cameras; page 2, sixth paragraph, disclosing use of unique IDs to a storage medium to manage files; page 3, second paragraph, disclosing use of the IDs to ensure that recorded information is not overwritten—e.g., that the files are write-protected).
The motivation for combining Ookubo and Na has been discussed in connection with claim 1, above.

Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ookubo and Na as applied to claim 1 above, and further in view of Lamkin et al. (US 2006/0159109, referred to herein as “Lamkin”).

Regarding claim 4, Ookubo and Na disclose: The recording system of claim 1, as discussed above.
Ookubo and Na do not explicitly disclose: wherein the processor is programmed to record the image data from the camera into the memory as a stream file.
However, Lamkin discloses: wherein the processor is programmed to record the image data from the camera into the memory as a stream file (Lamkin: paragraph [0054], disclosing storage of files transferred via a streaming protocol).
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to use the stream files of Lamkin in the recording system of Ookubo and Na.
One would have been motivated to modify Ookubo and Na in this manner in order to more easily transfer files from computing devices over a network (Lamkin: paragraphs [0003] and [0004]).

Regarding claim 9, Ookubo, Na, and Lamkin disclose: The recording system of claim 8, wherein the first file is transmitted wirelessly (Lamkin: paragraph [0049], disclosing use of wireless devices to exchange files).
The motivation for combining Ookubo, Na, and Lamkin has been discussed in connection with claim 4, above.

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ookubo and Na as applied to claim 1 above, and further in view of Konicek (US 2007/0086764, referred to herein as “Konicek”).

Regarding claim 6, Ookubo and Na disclose: The recording system of claim 1, as discussed above.
Ookubo and Na do not explicitly disclose: wherein the first trigger signal comprises a signal from a sensor in response to a detection by the sensor.
However, Konicek discloses: wherein the first trigger signal comprises a signal from a sensor in response to a detection by the sensor (Konicek: paragraph [0011], disclosing a microphone for receiving voice commands; paragraph [0018], disclosing that the voice commands may cause the camera to operate; paragraph [0040], disclosing that the camera’s operation may include recoding video images).
At the time the invention was made, it would have been obvious for a person having ordinary skill in the art to use the sensor input of Konicek in the recording system of Ookubo and Na.
One would have been motivated to modify Ookukbo and Na in this manner in order to provide a better user-interface for operating a camera (Konicek: paragraphs [0001] through [0005]).

	Regarding claim 7, Ookubo, Na, and Konicek disclose: The recording system of claim 1, wherein the first trigger signal comprises a voice signal (Konicek: paragraph [0011], disclosing a microphone for receiving voice commands; paragraph [0018], disclosing that the voice commands may cause the camera to operate).
	The motivation for combining Ookubo, Na,and Konicek has been discussed in connection with claim 6, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite analogous limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484